t c memo united_states tax_court maurice d and elinor taylor petitioners v commissioner of internal revenue respondent docket no filed date paula m junghans and caroline d klepper for petitioners richard a stone for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies additions and penalties with respect to petitioners' federal income taxes - -2 additions to tax penalties sec sec sec year deficiency a b dollar_figure --- dollar_figure --- big_number dollar_figure --- dollar_figure big_number big_number --- big_number respondent seeks in the event the court does not sustain the fraud determination for additions to tax for negligence or disregard of rules or regulations pursuant to sec_6653 substantial_understatement of tax pursuant to sec_6661 and failure to timely file a federal tax_return pursuant to sec_6651 additionally in the event the court does not sustain the fraud determinations for and respondent seeks accuracy-related_penalties pursuant to sec_6662 for negligence or disregard of rules or regulations or substantial_understatement of tax the deficiency arises from respondent's determination that petitioners had unreported income from a grocery convenience store business a jewelry business a check-kiting scheme an individual_retirement_account distribution and interest from bank accounts the deficiency arises from unreported income of the grocery convenience store business and from gambling and the deficiency arises from unreported income of the grocery convenience store business gambling winnings and interest for all years in issue deficiencies were also determined for failure to report self-employment taxes with respect to the unreported income from petitioners' business activities - -3 after concessions the following issues remain for decision whether maurice d taylor petitioner received dollar_figure or any lesser amount of income from a check-kiting scheme in whether petitioner is liable for the fraud addition_to_tax pursuant to sec_6653 for and fraud penalties pursuant to sec_6663 for and whether elinor taylor mrs taylor is entitled to innocent spouse relief pursuant to sec_6013 for each year in issue and in the event the court does not sustain respondent's determinations of the fraud addition_to_tax or penalties whether petitioners are liable for additions to tax or accuracy-related_penalties for negligence substantial_understatement and failure_to_file all section references are to the internal_revenue_code as in effect for the years in issue unless otherwise indicated all the parties stipulate that petitioners had net_income from the grocery convenience store business of dollar_figure in dollar_figure in and dollar_figure in respondent concedes that petitioners had no net_income from the jewelry business and that mrs taylor is not liable for the fraud additions to tax and penalties petitioners concede respondent's determinations with respect to the individual_retirement_account distribution interest_income and gambling winnings petitioners further concede that the net_income from the grocery convenience store business is subject_to self-employment taxes for each year in issue finally petitioners concede that they are liable for the additions to tax for failure to timely file their and federal_income_tax returns pursuant to sec_6651 in the notice_of_deficiency respondent determined unreported income of dollar_figure from a check-kiting scheme in at trial respondent conceded that dollar_figure of the dollar_figure related to attorney's_fees and thus reduced the amount of unreported income from the check-kiting scheme to dollar_figure - -4 rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in baltimore maryland at the time they filed their petition they married in and have three children for over years petitioner operated several small businesses in the baltimore area including a grocery convenience store during the period in issue mrs taylor remained at home and took care of the children grocery convenience store business in or petitioner began operating a mom and pop grocery convenience store under the name m e inc despite its name m e inc was a sole_proprietorship of petitioner many of petitioner's business records were in disarray bills for business_expenses were kept in boxes and daily gross_receipts were recorded on a calendar mrs taylor began working in the store sometime in when petitioner's criminal problems resulting from his check-kiting scheme discussed infra overwhelmed him following petitioner's incarceration in date mrs taylor ran the store with one - -5 of her sons days a week operating the cash register taking inventory depositing receipts and writing checks to pay the store's creditors check-kiting scheme in late or early petitioner began a check-kiting scheme check kiting involves writing checks on a bank account that has insufficient funds and depositing those checks into an account at another bank the second bank the credit received at the second bank for the deposited checks is then used to issue checks from the account at the second bank the check kiter relies on the time the float time it takes a bank the second bank to process checks for deposit and payment the check kiter uses the float time normally days to cover the bad checks in the case at hand petitioner's check-kiting scheme primarily involved accounts at irvington federal savings loan irvington federal and commercial farmers bank commercial farmers during the years at issue petitioner kited as much as dollar_figure in checks per day occasionally petitioner used check-cashing services to obtain cash needed to keep his check-kiting scheme afloat in general these services charged percent of the amount of the check at other times in order to obtain cash petitioner wrote checks irvington federal savings loan accounts were taken over by the resolution trust corporation in date - -6 to purchase gold krugerrand coins at a premium then sold the coins to a dealer at a discount of to percent petitioner was aware of the requirement that banks report deposits of dollar_figure or more and often made efforts to evade making deposits in those amounts to support his check-kiting scheme and to pay off debts petitioner borrowed funds he borrowed approximately dollar_figure from his father-in-law of which mrs taylor was unaware and from several other individuals petitioner was unable to repay all of his debts and often used funds borrowed from one person to pay what he owed to others in date after a commercial farmers bank officer notified petitioner that his account at that bank would be frozen and that his checks would no longer be honored petitioner knew that his check-kiting scheme was on the verge of collapse petitioner then for the first time informed mrs taylor of his check-kiting activities the taylors went to irvington federal to liquidate both the family checking account and mrs taylor's savings account petitioner then went without mrs taylor to the irvington federal branch where the president of the bank william ottey maintained his office petitioner informed mr ottey of his check-kiting activities and the action taken by commercial farmers with regard to petitioner's account petitioner told mr ottey that as a result of commercial farmers' decision to freeze - -7 his account irvington federal would be left holding a number of dishonored checks petitioner showed mr ottey a spreadsheet that detailed petitioner's check-kiting activity and told him that commercial farmers checks worth approximately dollar_figure were going to bounce several days later petitioner and mrs taylor executed two confessed judgment promissory notes totaling dollar_figure one in the name of m e inc and one in petitioners' names each dated date to repay irvington federal for the bounced checks to secure the repayment of these notes petitioners executed mortgages against their home and two business properties no evidence was presented as to petitioners' equity in the properties upon which the mortgages were given although mr ottey considered the dollar_figure to be partial restitution for the losses_incurred by irvington federal as a result of petitioner's check-kiting scheme petitioners' payments pursuant to the notes were structured by mr ottey as payments pursuant to a line of credit the line of credit statement these checks were drawn on petitioner's commercial farmers account and deposited into his irvington federal account in order to create a positive balance which petitioner used in turn to draw checks on his irvington federal account because commercial farmers froze petitioner's account irvington federal could not present the commercial farmers checks which were deposited into petitioner's irvington federal account for payment thus irvington federal was left holding worthless commercial farmers checks which irvington federal had already cleared for payment - -8 indicated that the line of credit was for dollar_figure interest pincite percent above prime would be charged and no monthly fixed payments were required petitioners disputed the amount of liability dollar_figure irvington federal claimed petitioner owed it in date as part of a plea agreement with the u s attorney's office petitioner pled guilty to one count of structuring cash transactions to circumvent the dollar_figure cash deposit reporting requirements judgment was entered in date and petitioner was sentenced to months' incarceration he served months in the federal prison in allenwood pennsylvania from january through date and was thereafter transferred to a halfway house to serve the remainder of his sentence on work release the plea agreement with the u s attorney's office stipulated that the check-kiting scheme caused irvington federal to suffer a loss of dollar_figure to dollar_figure and that mr taylor agreed to make restitution pursuant to the judgment entered by the u s district_court for the district of maryland petitioner agreed to file any delinquent federal and state_income_tax returns petitioners' lifestyle throughout the years in issue petitioners maintained a modest lifestyle they resided in the house they purchased in the mortgage payments were approximately dollar_figure per month petitioners owned two cars a or pickup truck and a late-1970's model - -9 ford station wagon both of which were financed also petitioners coowned a beach house in annapolis maryland which was sold in or mrs taylor handled the family finances she maintained the family checking account and paid the household expenses out of the weekly dollar_figure given to her by petitioner petitioners' three children attended public schools in baltimore county and were members of a local swim club occasionally petitioners went on short family vacations to ocean city maryland petitioner did not purchase any jewelry furs or similar luxury items for mrs taylor during the years in issue filing of federal tax returns in date following petitioner's release from the halfway house petitioner and his accountant daniel mules met with revenue_officer mario scilipoti to discuss the filing of delinquent returns for both the grocery convenience store and petitioners petitioner informed revenue_officer scilipoti that he believed the grocery convenience store suffered losses during the years in issue petitioner further informed revenue_officer scilipoti that although the records for the grocery convenience store were in disarray he had some documents that he could use for filing the returns petitioner also informed revenue_officer scilipoti of his criminal conviction relating to his check-kiting scheme revenue_officer scilipoti told petitioner and mr mules to prepare the delinquent returns from information available and that if all the records were not complete to file amended returns when the necessary information became available petitioner provided mr mules with records for preparing petitioners' delinquent returns for and which did not include records regarding the grocery convenience store business petitioner did not ask mr mules about the tax consequences of the check-kiting scheme after preparing and signing the joint returns mr mules hand-delivered them to petitioner mr mules never discussed the preparation of the returns with mrs taylor mr mules did not expect to prepare amended returns for petitioners if and when the grocery convenience store business records were discovered and petitioner told mr mules that he would hand-deliver the original returns to revenue_officer scilipoti rather than delivering the signed returns to revenue_officer scilipoti petitioners mailed joint federal tax returns for and to the internal_revenue_service irs center in philadelphia the returns were received on date the return reported gross_income before adjustments of dollar_figure the return reported gross_income before adjustments of dollar_figure the return reported gross_income before adjustments of dollar_figure petitioners never filed amended returns mrs taylor knew that petitioners had not filed tax returns for the years in issue in date when she signed the delinquent returns mrs taylor knew about the existence of petitioner's check-kiting scheme she also knew about the grocery convenience store business but never questioned why income from that business was not reported on the delinquent returns notice_of_deficiency in the notice_of_deficiency respondent determined unreported net_income from the grocery convenience store business through an analysis of the bank_deposits ledger notations department of treasury statistics and industry guidelines the unreported net_income was determined to be dollar_figure for dollar_figure for and dollar_figure for respondent further determined petitioners had unreported income in from petitioner's check-kiting scheme in the amount of dollar_figure respondent determined that petitioners were liable for the fraud addition_to_tax for or in the event respondent's fraud determination is not sustained an addition_to_tax for negligence or disregard of rules or regulations an addition_to_tax for substantial_understatement of tax and an addition_to_tax for failure to timely file a federal tax_return for and see supra note respondent determined that petitioners were liable for the fraud penalties and in the event respondent's fraud determinations are not sustained accuracy-related_penalties pursuant to sec_6662 for negligence or disregard of rules or regulations or substantial_understatement of tax issue check-kiting income opinion the first issue for decision is whether petitioners must recognize dollar_figure or any lesser amount of income for as a result of petitioner's check-kiting scheme petitioners assert that irvington federal's shortfall from the check-kiting scheme was dollar_figure not dollar_figure and that because the shortfall was converted to a loan upon the execution of the confessed judgment promissory notes and mortgages in date the proceeds from the scheme are not taxable respondent counters that the notes and mortgages represented restitution not a loan gross_income means income from whatever source derived including income from illegal sources sec_61 366_us_213 343_us_130 470_f2d_837 2d cir 412_f2d_974 5th cir 51_tc_226 50_tc_478 generally check kiting does not produce taxable_income because it merely involves a merry-go-round of funds from one account to another 453_f2d_944 2d cir revg and remanding on other grounds tcmemo_1970_ forster v commissioner tcmemo_1961_281 however when the check-kiting scheme results in bounced checks of the taxpayer and creates a loss to the financial institutions whose funds were drawn upon in the scheme income from the check-kiting scheme is includable by the taxpayer romer v commissioner tcmemo_1996_287 bradshaw v commissioner tcmemo_1996_123 petitioner concedes that he was engaged in a check-kiting scheme through date when it collapsed due to commercial farmers' refusal to honor future checks presented by petitioner for deposit but petitioner contends that the check-kiting scheme was converted to a loan arrangement in date when petitioners executed promissory notes and mortgages in favor of irvington federal hence petitioners assert that the proceeds from the check-kiting scheme do not constitute taxable_income respondent argues that the agreement reached between petitioner and irvington federal in date cannot be characterized as a loan but rather as a plan of restitution alternatively respondent argues that even if the agreement between irvington federal and petitioner could be characterized as a loan that agreement cannot alter the taxability of the diverted funds to petitioner ie inclusion of the amount of such funds as income because the agreement was made after the check-kiting scheme collapsed and the bank incurred losses for a transaction to be deemed a loan and thus nontaxable the parties must have intended at the time the transaction was entered that the money advanced be repaid moore v united_states supra pincite 321_f2d_598 3d cir affg 36_tc_446 33_tc_1093 affd 295_f2d_503 6th cir kreimer v commissioner tcmemo_1983_672 the converse is also true when a taxpayer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent james v united_states supra pincite quoting 286_us_417 with respect to the case at hand from the inception of petitioner's check-kiting scheme in or through the day the scheme collapsed in date irvington federal never consented to petitioner's overdraws see romer v commissioner supra indeed mr ottey irvington federal's president testified that neither he nor the bank was aware of the check-kiting scheme until petitioner notified them of it in date and no evidence was introduced to contradict this testimony thus it is clear that no loan agreement was made between petitioner and irvington federal with respect to the check-kiting scheme before date and at that time it was apparent that irvington federal would suffer a loss as a result of petitioner's check-kiting scheme in 58_tc_224 revd 496_f2d_847 2d cir we held that where a taxpayer embezzled funds and there is a 'consensual recognition' of indebtedness within the same taxable_year formalized by a confession of judgment the embezzled funds are not included in income the facts in buff were as follows the taxpayer embezzled funds from his employer upon discovery of the embezzlement the taxpayer immediately admitted the embezzlement he signed confessed judgments for a debt justly due to the plaintiff employer id pincite the taxpayer further agreed to continue working for the employer and to pay dollar_figure per week for repayment of the debt he also borrowed dollar_figure which he used to repay part of the debt we recognized in buff that parties to a transaction dealing at arm's length may alter amend or revoke a transaction so as to change its character for tax purposes if their action takes place within the same taxable_year we thus held therein that a consensual recognition of indebtedness existed such that the embezzled funds were not includable in the taxpayer's income the facts in buff are distinguishable from those herein first irvington federal never agreed to treat the repayment of the check-kiting scheme losses as a debt mr ottey testified that he considered the repayments restitution for the losses irvington federal incurred not a loan the line of credit format employed by mr ottey was solely for the bank's internal accounting use further the confessed judgments signed by petitioners do not characterize the repayments as debt as in buff but only as advances namely the overdrawn funds moreover we are cognizant of the fact that petitioner's plea agreement with the u s attorney's office with respect to his cash structuring charge required petitioner to make restitution to irvington federal second there is no evidence that petitioners would have qualified for a loan from irvington federal see 62_tc_223 affd 524_f2d_617 7th cir holding that no loan transaction occurred and embezzled funds were includable in income where the savings and loan could not make a loan to the taxpayer under state law there is no evidence that the bank conducted a check of petitioners' credit- worthiness before the confessed judgments and mortgages were executed additionally there is no evidence of a continued relationship between petitioners and irvington federal outside of the restitution payments whereas in buff the taxpayer continued to work for the employer for month we do not believe petitioners' date execution of confessed judgment notes and mortgages to cover the bank's losses was intended by the parties to create a consensual loan between irvington federal and petitioners so as to convert the check-kiting scheme to a debt arrangement consequently we hold that the amount of the bounced checks--the amount of the loss irvington federal sustained--must be included in petitioners' income we now turn to the amount that must be included in petitioners' income ie the amount of the bank's loss petitioners assert that irvington federal suffered approximately dollar_figure in losses from petitioner's check-kiting scheme respondent claims that the losses totaled dollar_figure these amounts are at the opposite ends of the range stipulated in petitioner's plea agreement with the u s attorney's office with respect to the cash-structuring charge petitioner claims that dollar_figure is the correct amount because that is the amount reflected in the confessed judgment promissory notes and mortgages executed by the parties in date additionally petitioner testified that when he presented mr ottey with the spreadsheet of his check-kiting activity he told mr ottey that the total losses were approximately dollar_figure mr ottey testified that irvington federal suffered a dollar_figure loss and that dollar_figure represented the maximum irvington federal could secure from petitioners' assets on foreclosure mr ottey claimed that the balance of the losses dollar_figure was written off by the bank and placed in a loss reserve_account mr ottey's testimony failed to persuade us that irvington federal suffered a dollar_figure loss based on the record we find that the bank's loss from petitioner's check-kiting scheme was dollar_figure this amount represents the total irvington federal checks that commercial farmers dishonored on date after reducing the dollar_figure by dollar_figure to reflect attorneys' fees conceded by respondent we hold that petitioners had unreported income of dollar_figure in from petitioner's check-kiting scheme petitioners are entitled to relief for repayments to irvington federal with regard to the dishonored checks see james v united_states u s pincite taxpayers are permitted to deduct from income the amount of actual repayments made to the embezzled party in the year of repayment 98_tc_165 the character of the repayments as a loan or restitution here is irrelevant if the taxpayer proves the actual repayment of the embezzled funds he is entitled to treat those repayments as losses under sec_165 mais v there is no evidence to suggest that petitioners were not cash_basis taxpayers consequently any amount repaid is deductible in the year of repayment see whitaker v commissioner 259_f2d_379 5th cir affg 27_tc_399 sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise continued commissioner 51_tc_494 revrul_65_254 1965_2_cb_50 petitioner made repayments of at least dollar_figure in dollar_figure in and dollar_figure in these amounts were reported on forms sent to the irs and petitioners by irvington federal the forms indicate that they are interest payments made pursuant to the line of credit set up by mr ottey to recover the losses from the check-kiting scheme mr ottey however testified that the line of credit structure was only a bookkeeping mechanism to keep track of both petitioner's restitution payments and irvington federal's loss of interest_income mr ottey claims that his loan officer mistakenly sent out the forms and that the bank did not report interest_income to itself from any of petitioners' payments further petitioner testified that he never agreed to a continued c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in any transaction entered into for profit though not connected with a trade_or_business a revenue_ruling reflects the commissioner's position on an issue and is not binding on the court see 86_tc_243 line of credit format and that he never designated the payments as principal or interest petitioner asserts that he paid as much dollar_figure per week to irvington federal with a dollar_figure initial payment mr ottey acknowledged that at times petitioner paid as much as dollar_figure a week and in petitioner paid a total of maybe dollar_figure mr ottey further acknowledged that as of the date of petitioner's sentencing date petitioner had repaid dollar_figure to irvington federal on the basis of the record we conclude that petitioner made restitution to irvington federal as follows dollar_figure in dollar_figure in and dollar_figure in consequently we hold that petitioners are entitled to reduce their income for each of the years in issue by those respective amounts issue fraud addition_to_tax and penalties the second issue for decision is whether petitioner is liable for the fraud addition_to_tax or penalties for each year in issue respondent determined the fraud addition_to_tax for pursuant to sec_6653 and fraud penalties for and pursuant to sec_6663 petitioner asserts that he lacked the necessary intent to evade taxes respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b respondent must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 fraud can never be presumed 55_tc_85 fraud may be proven by circumstantial evidence 56_tc_213 and the court may consider the taxpayer's entire course of conduct rowlee v commissioner supra pincite to prove fraud respondent relies primarily on petitioners' failure to report the income from the grocery convenience store business as well as the check-kiting scheme on their original delinquent returns or on amended returns respondent asserts that petitioner did not file the delinquent returns with revenue_officer scilipoti in order to hide the fact that no income was reported from the grocery convenience store business petitioner had sufficient records from his calendar of daily gross_receipts and boxes of bills to calculate his net_income from the grocery convenience store business petitioner knew from his lifestyle that he had earned substantial profits from his grocery convenience store business and petitioner knew he had income from his check-kiting scheme respondent's assertions are not supported by the evidence first we find credible petitioner's belief that he had no profits from the grocery convenience store business and that his lack of adequate books_and_records prevented him from establishing otherwise petitioner's testimony that the records were in disarray is also credible the lack of organized records given petitioner's criminal problems during the years in issue does not reflect an intent to evade taxes see 31_tc_487 ouellette v commissioner tcmemo_1971_98 second we believe petitioner never understood that he was supposed to file the delinquent returns directly with revenue_officer scilipoti as respondent contends in this regard revenue_officer scilipoti testified only that it was his standard operating procedure to ask taxpayers to submit delinquent returns directly to him revenue_officer scilipoti did not testify that he specifically told petitioner to hand-deliver petitioners' tax returns to him additionally there was never any clear understanding about the filing of amended returns mr mules testified that he did not expect to prepare them and petitioner testified that he was not aware of his obligation to file amended returns the failure_to_file amended returns does not evince an intent to evade taxes broadhead v commissioner tcmemo_1955_ third apparently relying on the notes and mortgages executed in favor of irvington federal petitioner did not know that the check-kiting scheme resulted in taxable_income and apparently revenue_officer scilipoti did not recognize the issue either the lack of knowledge that ill-gotten gains are taxable tends to show lack of intent to evade taxes cipparone v commissioner tcmemo_1985_234 hauser v commissioner tcmemo_1970_207 we also find significant petitioner's attempt to promptly resolve his tax problems following his release from federal prison and the halfway house he did not evade revenue_officer scilipoti's request to meet moreover in less than weeks after the meeting petitioners filed their delinquent returns on the basis of all the facts and circumstances we hold that respondent has failed to prove by clear_and_convincing evidence that petitioner intended to evade taxes and defraud the government for the years in issue issue innocent spouse relief the third issue for decision is whether mrs taylor is entitled to innocent spouse relief pursuant to sec_6013 mrs taylor claims that she is entitled to such relief for each year in issue respondent contends that mrs taylor fails two of the four requirements for relief spouses who file a joint income_tax return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however pursuant to sec_6013 a spouse commonly referred to as an innocent spouse can be relieved of tax_liability if that spouse proves a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the understatement sec_6013 the spouse seeking relief bears the burden of proving that each of the four elements of the statute has been satisfied and failure to satisfy any one of the elements will prevent innocent spouse relief 826_f2d_470 6th cir affg 86_tc_228 94_tc_126 affd 992_f2d_1132 11th cir respondent concedes that mrs taylor has satisfied the first two statutory requirements for innocent spouse relief mrs taylor asserts that she did not know nor had reason to know of the substantial_understatement of income to establish this claim mrs taylor must prove that she was unaware of the circumstances that gave rise to the omission_of_income see purcell v commissioner t c pincite she must demonstrate lack of both actual and constructive knowledge of the omission such that a reasonable person could not have been expected to know that the tax_liability stated was erroneous or that further inquiry was necessary see 872_f2d_1499 11th cir affg tcmemo_1988_63 the record is clear that mrs taylor knew of the substantial_understatement of income from both petitioner's check-kiting scheme and the grocery convenience store business mrs taylor admitted at trial that she was told by petitioner of the check-kiting scheme in date approximately years prior to the filing of the delinquent returns this fact prevents mrs taylor from obtaining innocent spouse relief with respect to the check-kiting income in see krause v commissioner tcmemo_1991_13 newton v commissioner tcmemo_1990_606 bents v commissioner tcmemo_1990_487 although mrs taylor may not have known the tax consequences of the check-kiting scheme that ignorance is no basis for relief see krause v commissioner supra newton v commissioner supra trimmer v commissioner tcmemo_1983_131 with respect to the grocery convenience store business mrs taylor was fully aware that this business existed during and and she even worked in the store for a short_period during and much of although mrs taylor may have believed from her conversations with petitioner that the grocery convenience store was operating at a loss during the years in issue she knew from her participation in the business that the grocery convenience store was generating gross_receipts mrs taylor made deposits of cash receipts and wrote checks to creditors while working at the store she testified however that she did not review the joint returns she signed and thus she never had reason to know that the grocery convenience store income was not reported taxpayers have an obligation to review tax returns before signing them and they are ordinarily charged with constructive knowledge of the contents of the returns if they do not review them 992_f2d_1256 2d cir affg tcmemo_1992_228 taxpayers generally cannot turn a blind eye to what is disclosed on the tax_return and plead ignorance edmondson v commissioner tcmemo_1996_393 cohen v commissioner tcmemo_1987_537 mrs taylor's knowledge of and involvement in the grocery convenience store business put her on notice of the unreported income even though petitioner may have suggested to her that the business was losing money see alberts v commissioner tcmemo_1986_483 when that income was omitted from the joint returns mrs taylor had a duty to inquire of petitioner as to the reporting of that income see zimmerman v commissioner tcmemo_1996_223 petitioner's financial and criminal problems should have also prompted mrs taylor to review the joint returns see starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir mrs taylor presented no evidence supporting her innocent spouse claim with respect to the other items of income which petitioners conceded see supra note and thus failed to meet her burden_of_proof with respect to those items rule a thus we hold that mrs taylor is not entitled to innocent spouse relief and is liable for the deficiencies for the years in issue issue negligence substantial_understatement and failure_to_file the final issue for decision is whether petitioners are liable for additions to tax for negligence or disregard of rules or regulations pursuant to sec_6653 substantial_understatement of tax pursuant to sec_6661 and failure_to_file their federal tax_return pursuant to sec_6651 for and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for negligence or disregard of rules or regulations or substantial_understatement of tax for and respondent made these determinations as an alternative to the fraud addition_to_tax and penalties for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence or disregard of rules or regulations negligence means any failure to make a reasonable attempt to comply with the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6653 for sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax a substantial_understatement means an understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 finally sec_6651 imposes an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which a return is not filed not to exceed percent an exception is made where the failure_to_file the return is due to reasonable_cause not the result of willful neglect for and sec_6662 imposes an accuracy-related_penalty of an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement of tax negligence is defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 85_tc_934 a taxpayer is not liable for negligence or disregard of rules or regulations or substantial_understatement of tax if he shows that he acted with reasonable_cause and in good_faith with respect to the underpayment in issue sec_6664 the most important factor in determining reasonable_cause is the extent of the taxpayer's effort to assess the proper tax_liability sec_1_6664-4 income_tax regs the reasonable_cause exception applies only to returns due after date without regard to extensions omnibus budget reconciliation act of obra publaw_101_239 sec a 103_stat_2106 petitioners assert that they are not liable for the addition_to_tax and accuracy-related_penalties for negligence or disregard of rules or regulations or substantial_understatement of tax because of their state of upheaval during the investigation and prosecution of petitioner for his check-kiting activity with respect to the reasonable_cause exception does not apply obra sec a thus for petitioners are liable for the addition_to_tax for negligence pursuant to sec_6653 and the addition_to_tax for substantial_understatement of tax pursuant to sec_6661 petitioners presented no evidence with respect to the failure to timely file their federal tax_return and thus they are liable for the addition_to_tax pursuant to sec_6651 rule a with respect to and petitioners made an inadequate effort to determine their proper tax_liability although their business records were generally in disarray petitioners had some grocery convenience store records that could have been presented to their accountant mr mules or to revenue_officer scilipoti including the box of bills and the calendar reflecting daily gross_receipts these records were presented to petitioners' attorney and to the irs in the course of the irs's audit petitioner's preoccupation with his criminal problems doe sec_30 not excuse the failure to report income from the grocery convenience store business or any other item see kenroy inc v commissioner tcmemo_1984_232 the failure to keep adequate_records in contravention of sec_6001 supports the imposition of the negligence addition_to_tax and the accuracy- related penalty see maguire v commissioner tcmemo_1996_145 tabbi v commissioner tcmemo_1995_463 simonelli v commissioner tcmemo_1985_12 finally petitioners made no efforts to obtain professional advice to determine the tax consequences of the check-kiting scheme before filing their tax returns they never asked either their accountant or a tax attorney about how to report those activities given their lack of knowledge of the tax law petitioners should have sought advice about the tax implications of the check-kiting scheme cf krause v commissioner tcmemo_1991_13 thus for we hold that petitioners are liable for additions to tax for negligence or disregard of rules or regulations pursuant to sec_6653 substantial_understatement of tax pursuant to sec_6661 and failure to timely file their return for and we hold that petitioners are liable for the accuracy-related_penalties for negligence or disregard of rules or regulations pursuant to sec_6662 to reflect the foregoing and the concessions of the parties decision will be entered under rule
